 

So OH ND OW BW NO

DO DN BR NHN KR DR DR DR DR pm meek pe
Oo ND AH DPW NYO YK DW CO OH a DA WA BR WH HHO KY OC

Case 1:18-cv-01689-SKO Document1 Filed 12/11/18 Page 1 of 13

KINGSLEY & KINGSLEY, APC

ERIC B. KINGSLEY, Esq., Cal. Bar No. 185123
eric@kin Sleykingsley com
KELSEY M. SZAMET, Esgq., Cal. Bar No. 260264

kelsey@kingsleykingsley.com
ters} Gentes Blvde Suite 1200
Encino, CA 91436

Telephone: (818) 990-8300

Fax: (818) 990-2903

DAVTYAN PROFESSIONAL LAW CORPORATION
EMIL DAVTYAN, Esq., Cal. Bar No. 299363

support@davtyanlaw.com

5959 Topanga Canyon Blvd., Suite 130

Woodland Hills, California 91367
Telephone: (818) 875-2008
Fax: (818) 722-3974

Attorneys for Plaintiff and the Proposed Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

ERNESTO LIMON, an individual, on
behalf of himself and others similarly
situated

PLAINTIFF,
V.

CIRCLE K STORES INC.; and DOES
1 thru 50, inclusive

DEFENDANTS.

CASE NO.

CLASS ACTION COMPLAINT
FOR:

1. Violation of the Fair Credit
Reporting Act for Failure to Make
Proper Disclosures, 15 U.S.C. §
1681b, et seq.;

2. Violation of the Fair Credit
Reporting Act for Failure to Obtain
Proper Authorization, 15 U.S.C. §
1681b, et seq.;

 

DEMAND FOR A JURY TRIAL

 

 

 

I

CLASS ACTION COMPLAINT

 
Oo wWA NDT D nH FP W HN

No NO NO NO NY DY DY RD DR ea a
Oo ND OO BP WY | DO AN DH KRW YO KK OS

Case 1:18-cv-01689-SKO Document1 Filed 12/11/18 Page 2 of 13

Plaintiff ERNESTO LIMON (“Plaintiff”), on behalf of himself and all others
similarly situated, alleges on information and belief, except for his own acts and
knowledge, the following:

L.
INTRODUCTION

1. Defendant CIRCLE K STORES INC. ("Defendant") is a Texas
Corporation and at all relevant times mentioned herein conducted and continues to
conduct substantial and regular business throughout California.

2. Defendant owns and operates convenience stores and gas stations in the
United States.

3. Plaintiff applied, was hired, and performed work for Defendant in
Modesto, California.

4. Upon information and belief, during the application process, Plaintiff
filled out Defendant’s standard “Fair Credit Reporting Act (FRCA) Consent” form
permitting Defendant to obtain a consumer report verifying Plaintiff's background
and experience.

5, Plaintiff now brings this Class Action on behalf of himself and a
nationwide class, defined as:

“all persons in the United States who filled out Defendant’s
standard “Fair Credit Reporting Act (FCRA) Consent” form that
included an authorization and a liability release clause at any
time during the period beginning five (5) years prior to the filing

of this Complaint to a date determined by the Court.” (the
“Proposed Class”)

I.
JURISDICTION AND VENUE
6. The Court has jurisdiction over Plaintiff's federal claims pursuant to 28
U.S.C. §1331 and 15 U.S.C. §1681 of the FCRA.
7, Venue is proper in this district pursuant to 28 U.S.C. §1391(d) because

2

 

 

 

CLASS ACTION COMPLAINT

 
 

Oo OC SID Wn FBP YW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:18-cv-01689-SKO Document1 Filed 12/11/18 Page 3 of 13

Defendant is subject to personal jurisdiction in this district, maintains offices in this
district, and the actions at issue took place in this district.
Il.
THE PARTIES

A. PLAINTIFF

8. Plaintiff applied, was hired and performed work for Defendant in
California from June 29, 2018 through July 31, 2018.

9. During the application process with Defendant, upon information and
belief, Plaintiff was required to fill out Defendant’s standard “Fair Credit Reporting
Act (FRCA) Consent” form (“disclosure and authorization form”) permitting
Defendant to obtain a consumer report verifying Plaintiff's background and
experience.

10. Plaintiff singed the form on June 21, 2018.

11. Plaintiff was confused by the standard disclosure and authorization
form and did not understand that Defendant would be requesting “consumer reports”
as defined in the FCRA. Nonetheless, upon information and belief, Defendant then
secured a consumer report regarding Plaintiff.

B. DEFENDANT

12. Defendant is a Texas Corporation. At all times relevant herein,
Defendant conducted and continues to conduct business throughout the State of
California including hiring and employees such as Plaintiff.

13. Defendant’s entity address listed with the California Secretary of State
is 1130 West Warner Road, Building B, Tempe, AZ 85284.

14. Defendant requires Plaintiff and all other persons similarly situated to
fill out Defendant’s standard disclosure and authorization form permitting
Defendant to obtain a consumer report verifying the applicant’s background and
experience.

15. With respect to the events at issue in this case, Defendant is liable for

3
CLASS ACTION COMPLAINT

 
 

co Oo SN DB AW BP WW HNO

NO NYO NO DPN NY KN BD DR RO Ree ae eae
On DN ON BW YO K& DBD O Wn DB WA BR WH PO KY OO

 

 

Case 1:18-cv-01689-SKO Document1 Filed 12/11/18 Page 4 of 13

the violations of law described in this Complaint.

16. Plaintiff is informed and believes and thereon allege that each
Defendant acted in all respects pertinent to this action as the agent of the other
Defendant, and/or carried out a joint scheme, business plan or policy in all respects
pertinent hereto, and/or the acts of each Defendant are legally attributable to the
other Defendant.

Iv.
NATURE OF THE ACTION

17... TheFCRA provides individuals with a number of rights. Specifically,
pertaining to employment-related background checks referred to as “consumer
reports”, the FCRA provides that a prospective employee must give valid consent
to the background check. The FCRA requires a signed authorization and disclosure
from the applicant, sometimes referred to as a "consent" form.

18. The authorization and disclosure form must be executed and signed by
the applicant prior to an employer requesting or conducting a background check.
Importantly, no extraneous information can be attached or included on the consent
form. The authorization and disclosure must stand-alone.

19. In violation of 15 U.S.C. §1681b(b)(2)(A)G), Defendant has unlawfully
inserted extraneous provisions into its standard disclosure and authorization form
purporting to grant Defendant the authority to obtain and use consumer report
information for employment purposes for Plaintiff and all Proposed Class Members.
The FCRA prohibits this practice and requires that forms granting the authority to
access and use consumer report information for employment purposes be stand-alone
forms, and not include any additional information or agreements. Defendant's
decision to include extraneous information in its disclosure and authorization forms
is contrary to the plain language of the statute and unambiguous regulatory guidance
from the Federal Trade Commission ("FTC").

20. In violation of 15 U.S.C.§ 1681b(b)(2)(A)(ii), Defendant has obtained

4
CLASS ACTION COMPLAINT

 
 

SoS DH SN DB A FP W HBO He

DO DN HNO NO KO NO KN RR wm me ea ea ea ee
oOo nN DN OO BW NY | CD OO DW aD DB WD” BR WO HBO KF OC

 

 

Case 1:18-cv-01689-SKO Document1 Filed 12/11/18 Page 5 of 13

consumer reports regarding Plaintiff and all Proposed Class Members without proper
authorization because the authorization and disclosure forms failed to comply with
the requirements of the FCRA.

21. The inclusion of the liability waiver in Defendant’s disclosure and
authorization forms invalidates the purported consent and also triggers statutory
damages under the FCRA in the amount of up to $1,000 for each applicant that
Defendant obtained a consumer report without a facially valid, executed
authorization, as well as punitive damages, equitable relief, and attorneys’ fees and
costs.

22. In addition, Defendant’s failure to secure signed disclosure and
authorization forms invalidates the purported consent and also triggers statutory
damages under the FCRA in the amount of up to $1,000 for each applicant that
Defendant obtained a consumer report without a facially valid, executed
authorization, as well as punitive damages, equitable relief, and attorneys’ fees and
costs.

Vv.
FACTUAL ALLEGATIONS

23. Plaintiff applied to work for Defendant in California. In connection
with application, Plaintiff was required to fill out Defendant’s standard disclosure
and authorization form permitting Defendant to obtain a consumer report verifying
Plaintiff's background and experience.

24. Plaintiff was confused by the standard disclosure and authorization
form document and did not understand that Defendant would be requesting
“consumer reports” as defined in the FCRA.

25. Defendant’s standard application form states: “I authorize, without
reservation, any person or entity contacted by Circle K Stores Inc. or its agent(s) to
furnish the above stated information, and I release any such person or entity from

any liability for furnishing such information.”

5
CLASS ACTION COMPLAINT

 
 

So Aa sas WBN BP WD YH

NO po BQ BD KR KR RD NR DR mee
Oo aN DBD mH BPW HNO Ke OD OO Wns DB A BP WD NNO KH |

 

 

Case 1:18-cv-01689-SKO Document1 Filed 12/11/18 Page 6 of 13

26. Nonetheless, upon information and belief, Defendant then secured
consumer reports regarding Plaintiff. Thereafter, Defendant hired Plaintiff.

27. Upon information and belief, Defendant required all applicants to
complete the same standard disclosure and authorization form permitting Defendant
to obtain consumer reports verifying the applicant’s background and experience and
containing a liability release.

28. Thus, in addition to the authorization and disclosure to obtain consumer
reports, Defendant’s standard application form also contained a liability release
provision,

29. The inclusion of this extraneous information in Defendant’s standard
form permitting Defendant to obtain consumer reports verifying an applicant’s
background and experience violates the FCRA, 15 U.S.C. § 1681, et seg.

30. Under the FCRA, it is unlawful to procure a consumer report or cause

a consumer report to be procured for employment purposes, unless:

(i) aclear and conspicuous disclosure has been made in writing to
the consumer at any time before the report is procured or causes
to be procured, in a document that consists solely of the
disclosure, that a consumer report may be obtained for
employment purposes; and

(ii) | the consumer has authorized in writing (which authorization may

be made on the document referred to in clause (i)) the
procurement of the report.

15 U.S.C. §§ 1681b(b)(2)(A)G)-Gi)

31. Although the disclosure required by clause (i) and the authorization
required by clause (ii) may be combined in a single document, the FTC has warned
that the form should not include any extraneous information. Further, the FTC has
also specifically warned that the inclusion of such a waiver in a disclosure form will
violate Section 604(b)(2)(A) of the FCRA [15 U.S.C. §§ 1681b(b)(2)(A), which
requires that a disclosure consist solely of the disclosure that a consumer report may
be obtained for employment purposes.

32. This requirement is meant to prevent the consumer from being

6
CLASS ACTION COMPLAINT

 
 

0 Oo sa DB HA BP W BO

DO NO BP BD BR NO KR RR mi prt emt
Oo nN HD A BW NY KF CO OO Dns DA BW NO KH OC

 

 

Case 1:18-cv-01689-SKO Document1 Filed 12/11/18 Page 7 of 13

distracted by other extraneous information side-by-side with this very important
disclosure. The disclosure shall not be diminished in importance by including
unrelated information. The disclosure must be clear and conspicuous,
understandable and noticeable.

33. By including extraneous information in its standard disclosure and
authorization form permitting Defendant to obtain consumer reports, Defendant’s
conduct is contrary to the plain language of the statute. Defendant willfully
disregarded the FTC’s regulatory guidance and violated 15 U.S.C. §§
1681 b(b)(2)(A).

34. Defendants’ failure to provide a clear disclosure, in a document that
consists solely of the disclosure and authorization, deprived Plaintiff and others
similarly situated of the right to information and the right to privacy guaranteed by
15 U.S.C. section 1681b(n)(2)(A)(i)—(ii). Because Defendant unlawfully included
extraneous information in its standard form permitting Defendant to obtain
consumer reports verifying Plaintiff's background and experience, Plaintiff was
confused by the standard disclosure and authorization form document and did not
understand that Defendant would be requesting “consumer reports” as defined in the
FCRA.

VI.
THE CLASS

35. Plaintiff brings the First and Second Causes of Action on behalf of
himself and all others similarly situated as a Class Action pursuant to Rule 23(a) and
23(b)(3) of the F.R.C.P. Plaintiff satisfies the requirements of Rule 23(a) and (b)(3)
for the prosecution of this action as a class action. Plaintiff seeks to represent a Class
composed of and defined as follows:

‘‘all persons in the United States who filled out Defendant’s

standard “Fair Credit Reporting Act (FCRA) Consent” form that
included an authorization and a liability release clause at any

7
CLASS ACTION COMPLAINT

 
 

Oo Oe YN DB WW BP W VN eS

Do PPO NO NO NO HNO KN HNO RO Rm wm wm mee me
Oo aI ND ON BPW NY K|& CO OO DH IT DB A BR WO HPO KF OC

 

 

Case 1:18-cv-01689-SKO Document1 Filed 12/11/18 Page 8 of 13

time during the period beginning five (5) years prior to the filing
of this Complaint to a date determined by the Court.” (the
“Proposed Class”’)

36. Plaintiffs reserve the right to amend or modify the Class description
with greater specificity or further division into subclasses or limitation to particular
issues.

37. Defendant, as a matter of corporate policy, practice, and procedure, in
violation of 15 U.S.C. §1681, et seq., intentionally, knowingly, and willfully,
engaged in a practice whereby Defendant uniformly, unfairly, and unlawfully
instituted a policy of obtaining consumer reports without valid authorization to do
SO.

38. Defendant uniformly violated the rights of the Proposed FCRA Class
by violating the FCRA 15 U.S.C. §1681b(b)(2)(A)(G)-(i1) by unlawfully obtaining
consumer reports without first obtaining valid signed authorization and disclosure
forms.

39. This class action on behalf of members of the Proposed Class meets the
statutory prerequisites for the maintenance of a class action as set forth in Rule 23(a)

and 23(b)(3) of the F.R.C.P.
A. Numerosity

40. The Proposed Class is so numerous that joinder of all class members is
impracticable. While the precise number of members of the Proposed FCRA Class
has not been determined at this time, Plaintiff is informed and believes that
Defendant, during the relevant period, had applicants that numbered well over 5,000.

41. Plaintiff alleges that Defendant’s records will provide information as to
the number of all members of the Proposed Class.

B. Commonality

42, There are questions of law and fact common to the Proposed Class that

predominate over any questions affecting only individual members of the Class.

8
CLASS ACTION COMPLAINT

 
 

Oo A YN DA BPW NO KS

NO NO NO NO BDO HN BR NO RO mR rm eee
Oo nN DB WO” He W HNO KF DOD OO Wns DB NW BW HBO KH OC

 

 

Case 1:18-cv-01689-SKO Document1 Filed 12/11/18 Page 9 of 13

These common questions of law and fact include, without limitation:

a. Whether Defendant required members of the Proposed Class to fill out
a standard disclosure and authorization form permitting Defendant to
obtain consumer reports;

b. Whether Defendant’s standard disclosure and authorization form
permitting Defendant to obtain consumer reports complies with 15
U.S.C. $1681, et seq.;

c. Whether Defendant violated 15 U.S.C. §1681, et seq. by including
extraneous information in its standard disclosure and authorization
form permitting Defendant to obtain consumer reports;

d. Whether Defendant violated 15 U.S.C. §1681, et seq. by failing to
obtain signatures on its standard disclosure and authorization form;

e. Whether Defendant violated 15 U.S.C. §1681, et seq. by procuring
consumer reports without valid authorization; and

f. Whether Defendant’s violations of 15 U.S.C. §1681, et seq. were
willful.

C.  Typicality

43. The claims of the named Plaintiff are typical of the claims of the
members of the Proposed Class.

44, Plaintiff is a member of the Proposed Class. Plaintiff was an applicant
and filled out Defendant’s standard disclosure and authorization form permitting
Defendant to obtain consumer reports during his application process. Plaintiff was
subjected to the same unlawful practices as other members of the Proposed Class.

45. Plaintiff and other members of the Proposed Class suffered the same
injuries and seek the same relief.

D. Adequacy of Representation

 

46. Plaintiff will fairly and adequately represent and protect the interests of

the members of the Proposed Class.

9
CLASS ACTION COMPLAINT

 
CoC Oo OS DH OO BR WY HPO

NO NO dN KR BR KH KN KR RO mR | ee ee ea ee
oOo nN DN OF BP WY NO KH OD OD fH as HD nH BR WW PO =

 

 

Case 1:18-cv-01689-SKO Document1 Filed 12/11/18 Page 10 of 13

47. Counsel for Plaintiff are competent and experienced in litigating large
complex consumer and wage and hour class actions.

E. Predominance and Superiority of a Class Action

48. Acclass action is superior to other available means for fair and efficient
adjudication of this controversy. Individual joinder of all members of the Proposed
Class is not practicable, and questions of law and fact common to the Class
predominate over any questions affecting only individual members of the Proposed
Class.

49. Class action treatment will allow those similarly situated persons to
litigate their claims in the manner that is most efficient and economical for the parties
and the judicial system. Plaintiff is unaware of any difficulties that are likely to be
encountered in the management of this action that would preclude its maintenance
as a Class action.

50. Class action treatment will allow a large number of similarly situated
employees to prosecute their common claims in a single forum, simultaneously,
efficiently, and without the unnecessary duplication of effort and expense that
numerous individual actions would require. Further, the monetary amounts due to
many individual class members are likely to be relatively small, and the burden and
expense of individual litigation would make it difficult or impossible for individual
members of the members of the Proposed Class to seek and obtain relief. Moreover,
a class action will serve an important public interest by permitting employees
harmed by Defendant’s unlawful practices to effectively pursue recovery of the sums
owed to them.

HI]
///
/I/
Hl
/I/

10
CLASS ACTION COMPLAINT

 
Oo OH aI DB On KR W LPO

DO NO NO NO NO KN DN BD Dm me
Om DB OT BPW HNO KF DT OO COC I DB WA BHR WO PO KH CO

 

 

Case 1:18-cv-01689-SKO Document1 Filed 12/11/18 Page 11 of 13

VIL.
FIRST CAUSE OF ACTION
FAILURE TO MAKE PROPER DISCLOSURE IN VIOLATION OF THE
FCRA
[15 U.S.C. § 1681 b(b)(2)(A)(), ET SEQ.]
(BY PLAINTIFF AND ALL MEMBERS OF THE PROPOSED CLASS
AGAINST ALL DEFENDANTS)

51. Plaintiff, and the other members of the Proposed Class, reallege and
incorporate by this reference, as though set forth herein, the prior paragraphs of this
complaint.

52. Defendant violated 15 U.S.C. §1681b(b)(2)(A)() of the FCRA by
including extraneous information in its standard disclosure and authorization form
permitting it to obtain consumer reports verifying an applicant’s background and
experience that Defendant required Plaintiff and all other members of the Proposed
Class to fill out as a condition of seeking employment with Defendant.

53. The violations of the FCRA were willful. Defendant knew that its
standard disclosure and authorization form permitting it to obtain a consumer report
verifying an applicant’s background and experience should not include extraneous
information that is prohibited by the FCRA, and acted in deliberate disregard of its
obligations and the rights of Plaintiff and all other members of the Proposed Class
under 15 U.S.C. § 1681b(b)(2)(A)Q@).

54. Plaintiff and all members of the Proposed Class are entitled to statutory
damages of not less than $100 and not more than $1,000 for every violation of the
FCRA, pursuant to 15 U.S.C. § 1681 n(a)(1)(A).

55. Plaintiff and all members of the Proposed Class are also entitled to
punitive damages for these violations, pursuant to 15 U.S.C. §1681n(a)(2).

56. Plaintiff and all members of the Proposed Class are further entitled to

recover their costs and attorneys’ fees, pursuant to 15 U.S.C. §1681n(a)(3).

1]
CLASS ACTION COMPLAINT

 
 

So AH Ss DW OH BR WY NO

DO dN DR KN KH KH KH DR Rm mw reek eet
oO ND ON BPW NY KF& COD ODO WD I DBT HBP WY NO YK OD

 

 

Case 1:18-cv-01689-SKO Document1 Filed 12/11/18 Page 12 of 13

Vul
SECOND CAUSE OF ACTION
FOR FAILURE TO OBTAIN PROPER AUTHORIZATION IN VIOLATION
OF THE FCRA
[15 U.S.C. § 1681 b(b)(2)(A)UD]
(BY PLAINTIFF AND ALL MEMBERS OF THE PROPOSED CLASS
AGAINST ALL DEFENDANTS)

57. Plaintiff, and the other members of the Proposed Class, reallege and
incorporate by this reference, as though fully set forth herein, the prior paragraphs
of this Complaint.

58. Defendant violated the FCRA by procuring consumer reports relating
to Plaintiff and all other members of the Proposed Class without proper
authorization. See 15 U.S.C. § 1681b(b)(2)(A)(i1).

59, The violations of the FCRA were willful. Defendant acted in deliberate
disregard of its obligations and the rights of Plaintiff and all other members of the
Proposed Class under 15 U.S.C. § 1681b(b)(2)(A)(ii).

60. Plaintiff and all other members of the Proposed Class are entitled to
statutory damages of not less than $100 and not more than $1,000 for every violation
of the FCRA, pursuant to 15 U.S.C. § 1681 n(a)(1 (A).

61. Plaintiff and all other members of the Proposed Class are also entitled
to punitive damages for these violations, pursuant to 15 U.S.C. § 1681n(a)(2).

62. Plaintiff and all other members of the Proposed Class are further
entitled to recover their costs and attorneys' fees, pursuant to 15 U.S.C. §
168 1n(a)(3).

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against each Defendant, jointly

and severally, as follows:

1. On behalf of the Proposed Class:

12
CLASS ACTION COMPLAINT

 
 

So OO HI HD On HB WH YN

DO po BP LPO KH KH HR DRO DRO mw Ow ines
Oo nN WB WT BW NYO K& DOD OO HB DT DB A BP W PB KY CO

 

 

Case 1:18-cv-01689-SKO Document1 Filed 12/11/18 Page 13 of 13

A)

B)

C)

D)

E)

F)

That the Court certify the First and Second Causes of Action asserted
by the Proposed Class as a Class Action pursuant to Fed. R. Civ. Proc.
23(b)(2) and/or (3);

A determination and judgment that Defendant willfully violated 15 U.S.C.
§ 1681(b)(2)(A)G) andi) of the FCRA by improperly including
extraneous information in its standard disclosure and authorization form
permitting it to obtain consumer reports verifying an applicant’s
background and experience and by obtaining consumer reports on
Plaintiff and all other members of the Proposed Class without having
proper authorization to do so;

Pursuant to 15 U.S.C. § 1681n(a)(1)(A), an award of statutory damages to
Plaintiff and all other members of the Proposed Class in an amount equal
to $1,000 for Plaintiff and all other members of the Proposed Class for
Defendant’s willful violation of the FCRA;

Pursuant to 15 U.S.C. § 1681n(a)(2), an award of punitive damages to
Plaintiff and all other members of the Proposed Class;

An award for costs of suit and reasonable attorneys' fees pursuant to 15
U.S.C. § 1681 n(a)(3); and,

Such other and further relief as the Court deems just and equitable.

DEMAND FOR why TRIAL

DATED: December 11, 2018 KINGSHEYN& KUNGSLEY, APC

 

 

Eric Kingsley
Kelsey M. Szamet
Attorneys for Plaintiff

13
CLASS ACTION COMPLAINT

 
